In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-09-00066-CR
        ______________________________


      JAMES DIXON GRAVES, JR., Appellant

                          V.

         THE STATE OF TEXAS, Appellee




   On Appeal from the 76th Judicial District Court
               Morris County, Texas
               Trial Court No. 9952




     Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Carter
                                        MEMORANDUM OPINON

           James Dixon Graves, Jr., appeals from his convictions by a jury in this cause on thirteen

charges of aggravated sexual assault of a disabled individual.1 Graves has filed a single brief in

which he raises issues common to all of his appeals. He argues that the trial court erred in

denying the following: (1) his motion to suppress the evidence; (2) his request for funds to hire an

expert; (3) his request to have the victim examined by the expert as to her disability and

competency to testify; and (4) his motion for mistrial. Graves also complains that the evidence

was insufficient to establish the victim was disabled under the Texas Penal Code.

           We addressed these issues in detail in our opinion of this date on Graves’ appeal in cause

number 06-09-00063-CR. For the reasons stated therein, we likewise conclude that error has not

been shown in this case.

           We affirm the judgment.




                                                    Jack Carter
                                                    Justice

Date Submitted:            February 5, 2010
Date Decided:              February 24, 2010


Do Not Publish



1
    Graves appeals from judgments entered in cause numbers 06-09-00063-CR through 06-09-00070-CR.

                                                       2